Citation Nr: 1822858	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-38 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned at a November 2017 hearing.  A transcript of that hearing is of record. 

The Veteran filed a claim for asbestosis including symptoms of shortness of breath, fatigue, and exhaustion.  The Veteran has also argued that the evidence supports entitlement to service connection for chronic obstructive pulmonary disease (COPD) causing the same symptoms.  The Board notes that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's original claim has therefore been recharacterized as reflected on the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the need for a medical examination and/or opinion, the Board notes that the Veteran has submitted medical evidence showing a diagnosis of asbestosis and testified to his exposure to asbestos in service.  He has also submitted evidence that he may suffer from COPD and claimed that this could have been caused by exposure to asbestos.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have satisfied.  Because neither has of yet been provided, further development is required.




Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran scheduled for a VA examination to determine the nature and etiology of any current pulmonary disability.

The examiner should clearly identify all current disability(ies) of the lungs.  Then, with respect to each such diagnosed disability, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service, to include any in-service exposure to asbestos.

The examiner should specifically address the following:

A.  The Veteran's statement that his job in service required him to remove, replace, and dispose of asbestos insulation from steam pipes on a regular basis. 

B.  The private medical records from April 2011 listing a primary diagnosis of asbestosis. 

C.  X-ray and CT scan reports from April 2011.

D.  The Veteran's recorded history of cigarette smoking and post-service employment as a carpenter in new construction.

The examiner should provide a rationale for each conclusion reached and opinion provided.

2.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




